9
10;00=10AM10
11

12

13

14

15

16

17

18

19
10=00¢27AM20
21

22

23

24

25

107

 

 

OCTOBER 31, 2016, MONDAY MORNING SESSION

THE COURT: We are here in
605515, State of Ohio versus Andrew Carr.
Today is the trial date. And l also have a
motion for -~ a suppression motion pending.

What‘s the status of the case?

l should announce that both, Mr. Carr
and counsel are present. Mr. Patituce is
representing him. Representing the State of

Ohio, assistant county prosecutor, John

Kirkland.

What's the status of the casejr Mr.
Kirkland?

MR. KIRKLAND: Thank you, Your
Honor. After extensive discussions with Andy

Nichol, head of the criminal division, Your
Honor, as well as talking to, basically,
virtually all members of law enforcement who
were involved in this search, Your Honor, and
discussing it with them, the State believes
that the defendant may have a viable defense,
Your Honor, such that it would be
inappropriate to go forward at this point in
time, Your Honor.

The State is consequently moving to

ExH:Brr

 

 

 

 

9
10=00=5GAM10
11

12

13

14

15

16

17

18

19
10=01=27AM2O
21

22

23

24

25

108

 

 

dismiss without prejudice.

THE COURT: I take it
there's no objection, Mr. Patituce.

MR. PATITUCE: No objection,
Your Honor.

THE COURT: The Court
accepts that dismissal without prejudice.

Mr. Carr, that means that this case

is dismissed. I'm sure your attorney has told
you -~ and if he hasn't, he will explain after
this hearing -- "without prejudice" means that

the State has the opportunity so long as it‘s
within the statute of limitations to re-file
the case again. So "without prejudice" means
that they may file the case again. That's up
to them to decide that. But "without
prejudice," that's its meaning. "Dismissal"
means the case is closed as of now.

So good luck to you, sir, and to your

father ~- is he here today?
MR. CARR: Yes, sir.
THE COURT: Good luck to

both of you. You don't have anything to worry
about in this case.

Good luck to you.

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

109

 

 

THE DEFENDANT: Thank you.

MR. PATI‘]§'UCE: 'I'hank youjr Your

Honor.

(Thereupon, Court was adjourned.}

 

 

 

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24

25

110

 

 

C E R T l F 1 C A T E

 

We, Mary E. Schuler and
Robert P. Lloyd, Official Court Reporters for
the Court of Common Pleas, Cuyahoga County,
Ohio, do hereby certify that as such reporters
we took down in stenotype all of the
proceedings had in said Court cf Common Pleas
in the above-entitled cause; that we have
transcribed our said stenotype notes into
typewritten form, as appears in the foregoing
Transcript of Proceedings; that said
transcript is a complete record of the
proceedings had in the trial of said cause and
constitutes a true and correct Transcript of

Proceedings had therein.

Robert P. Lloyd, RMR, CRR Mary E. Schuler, RPR
Official Court Reporter Official Court Reporter
Cuyahoga County, Ohio Cuyahoga County, Ohio

 

 

 

